Citation Nr: 1145456	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance benefits in excess of 45 months under Chapter 35 of Title 38 of the United States Code. 



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Appellant is the son of the Veteran who is currently rated as 100 percent disabled. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative action of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which processed the Appellant's enrollment information through May 9, 2011 and thereafter terminated his Dependents' Educational Assistance benefits under Chapter 35 of Title 38 of the United States Code.


FINDINGS OF FACT

1. The Appellant's eligibility for 45 months of Dependents' Educational Assistance benefits under Chapter 35 of Title 38 of the United States Code was established in October 2006 and made retroactive to August 2006. 

2.  As of May 9, 2011, the Appellant had been awarded his maximum entitlement of 45 months of Dependents' Educational Assistance benefits. 

3.  The Appellant has not claimed, and the evidence does not show, that he requires special restorative training. 

4.  The Appellant has not requested an extension to pursue courses under the special assistance for the educationally disadvantaged program. 



CONCLUSION OF LAW

The criteria for entitlement to Dependents' Educational Assistance benefits under Chapter 35 of Title 38 of the United States Code, in excess of 45 months have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 21.3044 (2011).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the Appellant. 

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  

Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable law, Dependents' Educational Assistance benefits are provided pursuant to Chapter 35 of Title 38 of the United States Code, to certain qualifying dependents of certain classes of veterans, including children in specified classes.  See 38 U.S.C.A. §§ 3501, 3512.  Under applicable regulation, each eligible person is entitled to educational assistance not in excess of 45 months, or the equivalent thereof in part-time training.  However, VA will not authorize an extension of entitlement except as otherwise provided by law.  The 45-month period of entitlement is any 45 months within the period of eligibility, and the 45 month limitation may be exceeded only where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program; or where special restorative training authorized under law exceeds 45 months.  38 C.F.R. § 21.3044. 

Basic eligibility for Chapter 35 benefits is established in several ways, including being the child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  However, the issue in this case is not whether the Appellant is eligible for Chapter 35 benefits, as the RO has already determined that the Appellant is an eligible child under the applicable law and regulations.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Rather, the issue that must be decided in this case is whether the Appellant is entitled to Chapter 35 Dependents' Educational Assistance benefits in excess of 45 months. 

The evidence of record reflects that in August 2006, the Appellant began pursuing an undergraduate degree program after he was awarded 45 months of Dependents' Educational Assistance benefits.  The RO continued to process his enrollment information and pay him education benefits to May 2010, when he graduated from his undergraduate institution.  Thereafter, he enrolled in another institution to earn a graduate degree (Master's of Science) in professional counseling. 


The RO continued to process his enrollment information and pay him education benefits through May 9, 2011, at which time his Dependents' Educational Assistance benefits were terminated.  The last administrative action to process the Appellant's enrollment information was in March 2011.  

In May 2011, the Appellant appealed the decision of the RO to end his education benefits in May 2011.  He argued that he was currently attending a university to earn a Master's degree in Counseling and that his program would be completed in the fall of 2012.  He argued for an extension of his Dependents' Educational Assistance benefits to the fall of 2012 because he was unable to cover the educational expenses until then.  The RO ended his Dependents' Educational Assistance benefits on the basis that they were exhausted after May 9, 2011, on account of the Appellant having reached the maximum entitlement of 45 months, and the RO denied an extension of the benefits because it would have been in excess of the 45-month period of entitlement as established by 38 C.F.R. § 21.3044. 

In this case, the Appellant essentially contends that he should be awarded additional Dependents' Educational Assistance benefits for use in completing his graduate degree program in the fall of 2012.  He states that he has insufficient funds with which to pay his tuition for the last year remaining of his graduate school program.  He indicated that he worked part-time and had exhausted his other options including loans and financial assistance from his family.  

As previously stated, the law limits the amount of Dependents' Educational Assistance benefits to which an eligible claimant is entitled.  According to controlling legal criteria, educational assistance under Chapter 35 may not exceed a period of 45 months unless a longer period is required for special restorative training under the circumstances outlined in 38 C.F.R. § 21.3300(c), or except as specified in 38 C.F.R. § 21.3044(c).  38 U.S.C.A. § 3511; 38 C.F.R. § 21.3020(b).  


Under 38 C.F.R. § 21.3044(c)(1), an extension is allowable where no charge against the entitlement is made based on a course or courses pursued by a spouse or a surviving spouse under the special assistance for the educationally disadvantaged program.  Under 38 C.F.R. § 21.3044(c)(2), an extension is allowable where special restorative training authorized under 38 C.F.R. § 21.3300 exceeds 45 months.  The special assistance for the educationally disadvantaged program allows a claimant to pursue remedial, deficiency, or refresher courses, and depending on the nature of the program pursued, the VA may or may not make a charge against the eligible person's entitlement for that course.  38 C.F.R. §§ 21.3045, 21.3344. 

The Appellant has not claimed, and the evidence does not show, that he requires special restorative training.  Thus, an extension in not warranted under the circumstances outlined in 38 C.F.R. § 21.3300(c), or as specified in 38 C.F.R. § 21.3044(c)(2).  In addition, in light of the fact that the Appellant is the Veteran's child and not the spouse or surviving spouse of the Veteran, an extension is also not warranted under 38 C.F.R. 21.3044(c)(1).  Moreover, as the Appellant has not requested an extension to pursue courses under the special assistance for the educationally disadvantaged program, it has not been necessary for the RO to determine whether a charge should be made against the Appellant's entitlement.  Accordingly, the aforementioned exception is inapplicable. 

In the instant case, the RO has determined that by May 9, 2011, the Appellant had been awarded his maximum entitlement of 45 months of Dependents' Educational Assistance benefits authorized by law.  While the Board acknowledges the Appellant's reasons why an extension of education benefits should be awarded, the Board also finds that he does not satisfy any of the criteria under which an award of Chapter 35 Dependents' Educational Assistance benefits beyond 45 months may be granted.  



Finally, the Board does not have the authority to invalidate or ignore a VA statute or VA regulations.  See 38 U.S.C.A. 7104(c) (Board is bound in its decisions by the regulations of the department and instructions of the Secretary). 


ORDER

Dependents' Educational Assistance benefits in excess of 45 months under Chapter 35 of Title 38 of the United States Code is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


